In the

     United States Court of Appeals
                   For the Seventh Circuit
                          ____________________
No. 17-2207
UNITED STATES OF AMERICA,
                                                     Plaintiff-Appellee,
                                   v.

MATTHEW ELDER,
                                                 Defendant-Appellant.
                          ____________________

          Appeal from the United States District Court for the
            Southern District of Indiana, Evansville Division.
       No. 3:13-cr-00017-RLY-CMM-8 — Richard L. Young, Judge.
                          ____________________

      ARGUED MAY 22, 2018 — DECIDED AUGUST 15, 2018
                 ____________________

   Before FLAUM and RIPPLE, Circuit Judges, and GETTLEMAN,
District Judge. ∗
    RIPPLE, Circuit Judge. In 2015, Matthew Elder was con-
victed of conspiring to distribute 50 grams or more of meth-


∗ The Honorable Robert W. Gettleman of the Northern District of Illinois,
sitting by designation.
2                                                    No. 17-2207

amphetamine and 500 grams or more of a mixture or sub-
stance containing a detectable amount of methamphetamine,
in violation of 21 U.S.C. §§ 841 and 846. At his first sentenc-
ing, the district court concluded that Mr. Elder was subject
to a mandatory term of life imprisonment under
§ 841(b)(1)(A) because he had two prior “felony drug of-
fense” convictions. We remanded for resentencing because
we concluded that one of his prior convictions did not quali-
fy as a felony drug offense as that term is defined by 21
U.S.C. § 802(44). We also directed the district court to decide
whether his second prior conviction, from Arizona in 1999,
qualified. United States v. Elder (Elder I), 840 F.3d 455, 462 n.2
(7th Cir. 2016).
    At Mr. Elder’s second sentencing, the district court con-
cluded that the second of Mr. Elder’s prior convictions quali-
fied as a felony drug offense under § 841(b)(1)(A) and, ac-
cordingly, that Mr. Elder was subject to a mandatory mini-
mum sentence of twenty years’ imprisonment. The district
court calculated Mr. Elder’s guidelines range to be 324 to 405
months’ imprisonment and sentenced Mr. Elder below the
guidelines range to 260 months’ imprisonment. Mr. Elder
now appeals his new sentence.
   For the reasons stated in this opinion, we agree with
Mr. Elder that the 1999 Arizona conviction is not a “felony
drug offense” as defined by § 802(44). We therefore issue a
limited remand under United States v. Paladino, 401 F.3d 471,
483–84 (7th Cir. 2005), to permit the district court to deter-
mine whether this error was harmless.
No. 17-2207                                                           3

                                   I
                         BACKGROUND
                                  A.
    In 2013, Mr. Elder and his father were charged, along
with six other codefendants, with having conspired “to traf-
fic large quantities of methamphetamine from Arizona to
southwest Indiana.” Elder I, 840 F.3d at 457. The six other
codefendants pleaded guilty; Mr. Elder and his father plead-
ed not guilty and went to trial. Mr. Elder was found guilty of
conspiring to distribute 50 grams or more of methampheta-
mine and 500 grams or more of a mixture or substance con-
taining a detectable amount of methamphetamine, in viola-
tion of 21 U.S.C. §§ 841 and 846.
    At the time of his present conviction, Mr. Elder had two
prior Arizona drug convictions. In 1997, Mr. Elder was con-
victed of possession of drug paraphernalia, in violation of
Arizona Revised Statutes section 13-3415. We will refer to
Mr. Elder’s 1997 conviction as his “drug paraphernalia”
conviction. In 1999, Mr. Elder pleaded guilty to possession of
equipment or chemicals for the manufacture of dangerous
drugs, in violation of Arizona Revised Statutes sec-
tion 13-3407(A)(3). We will refer to Mr. Elder’s 1999 convic-
tion as his “dangerous drug” conviction. This conviction is
the focus of the present appeal. At the time that Mr. Elder
pleaded guilty, 1 the statute supporting the “dangerous
drug” conviction was structured in the following way:


1 The relevant Arizona statutes have since been amended. From this
point forward in the opinion, unless otherwise stated, all references to
                                                        (continued … )
4                                                         No. 17-2207

        A. A person shall not knowingly;
           1. Possess or use a dangerous drug.
           2. Possess a dangerous drug for sale.
           3. Possess equipment or chemicals, or
              both, for the purpose of manufacturing
              a dangerous drug.
           4. Manufacture a dangerous drug.
           5. Administer a dangerous drug to another
              person.
           6. Obtain or procure the administration of
              a dangerous drug by fraud, deceit, mis-
              representation or subterfuge.
           7. Transport for sale, import into this state
              or offer to transport for sale or import
              into this state, sell, transfer or offer to
              sell or transfer a dangerous drug.
Ariz. Rev. Stat. § 13-3407(A). Section 13-3407(A) therefore
criminalizes conduct related to “dangerous drug[s]” as a
broad category, rather than any specific drugs.
   “Dangerous drug” is further defined in Arizona Revised
Statutes section 13-3401(6). Section 13-3401(6) names broad
categories of drugs (“hallucinogenic substances,” “stimu-
lant[s],” “depressant[s],” and “anabolic steroids”) but then
defines only specific chemical compounds within those cate-
gories as “dangerous drugs.” Id. § 13-3401(6)(a) (hallucino-
genic substances); id. § 13-3401(6)(b) (stimulants); id.


( … continued)
the Arizona code are to the version of the code that was in effect at the
time Mr. Elder pleaded guilty.
No. 17-2207                                                              5

§ 13-3401(6)(c) (depressants); id. § 13-3401(6)(d) (anabolic
steroids). For example, the “stimulant” category is broken
down into twenty-four specific chemical compounds that are
“dangerous drugs,” including “amphetamine,” “metham-
phetamine,” and “phentermine.” Id. § 13-3401(6)(b)(i), (xii),
(xx).


                                      B.
  Prior to Mr. Elder’s original sentencing in this case, the
Government filed a motion under 21 U.S.C. § 851, 2 indicat-

2   Section 851(a) provides:
      (a) Information filed by United States Attorney
            (1) No person who stands convicted of an offense under
      this part shall be sentenced to increased punishment by rea-
      son of one or more prior convictions, unless before trial, or
      before entry of a plea of guilty, the United States attorney
      files an information with the court (and serves a copy of
      such information on the person or counsel for the person)
      stating in writing the previous convictions to be relied upon.
      Upon a showing by the United States attorney that facts re-
      garding prior convictions could not with due diligence be
      obtained prior to trial or before entry of a plea of guilty, the
      court may postpone the trial or the taking of the plea of
      guilty for a reasonable period for the purpose of obtaining
      such facts. Clerical mistakes in the information may be
      amended at any time prior to the pronouncement of sen-
      tence.
           (2) An information may not be filed under this section if
      the increased punishment which may be imposed is impris-
      onment for a term in excess of three years unless the person
      either waived or was afforded prosecution by indictment for
                                                            (continued … )
6                                                   No. 17-2207

ing its intent to rely on the 1997 conviction for possession of
drug paraphernalia and the 1999 dangerous drug conviction
at sentencing as “felony drug offenses.” These two convic-
tions would qualify Mr. Elder for a mandatory life sentence
under the three-strikes rule of 21 U.S.C. § 841(b)(1)(A).
    Section 841 provides that any person convicted under
that section is subject to a mandatory minimum sentence of
ten years’ imprisonment. It further provides for a mandatory
minimum sentence of either twenty years or life imprison-
ment for any person convicted under § 841 who has either
one or two (or more) prior “felony drug offense” convic-
tions, respectively. “Felony drug offense” is defined at 21
U.S.C. § 802(44) as “an offense that is punishable by impris-
onment for more than one year under any law of the United
States or of a State or foreign country that prohibits or re-
stricts conduct relating to narcotic drugs, marihuana, anabol-
ic steroids, or depressant or stimulant substances.”
   Mr. Elder filed a motion to dismiss the information filed
pursuant to 21 U.S.C. § 851; he argued that neither the drug
paraphernalia conviction nor the dangerous drug conviction
was a “felony drug offense” because the convictions did not
“relat[e] to narcotic drugs, marihuana, anabolic steroids, or
depressant or stimulant substances,” as 21 U.S.C. § 802(44)
defines “felony drug offense” for purposes of § 841. The dis-



( … continued)
    the offense for which such increased punishment may be
    imposed.
21 U.S.C. § 851(a).
No. 17-2207                                                  7

trict court disagreed and believed that § 841(b)(1)(A) re-
quired the imposition of a life sentence.
    In the first of his two appeals, Mr. Elder renewed the ar-
gument made to the district court that his 1999 dangerous
drug conviction was not a felony drug offense. He also
raised an argument, not made to the district court, that his
1997 drug paraphernalia conviction was not a felony drug
offense because it was not punishable by more than one
year, a point that all parties and the district court had over-
looked. Elder I, 840 F.3d at 461. The Government conceded
that the drug paraphernalia conviction was not a felony
drug offense and, therefore, that the district court had im-
properly imposed a life sentence. We held that the district
court plainly erred in finding that Mr. Elder had committed
two prior felony drug offenses and remanded for a full re-
sentencing. In doing so, we addressed only the drug para-
phernalia conviction and left the parties “free to address the
significance of the 1999 conviction on remand.” Id. at 462 n.2.


                              C.
    At Mr. Elder’s resentencing, the probation officer issued
a revised presentence investigation report. She took the view
that, even though Mr. Elder’s drug paraphernalia conviction
no longer was considered a felony drug offense, his sentenc-
ing range (324 to 405 months) had not changed. However,
without the 1997 drug paraphernalia conviction, his statuto-
ry mandatory minimum dropped from life imprisonment to
twenty years’ imprisonment. 21 U.S.C. § 841(b)(1)(A).
    For his part, Mr. Elder filed a new motion to dismiss the
§ 851 information based on the 1999 dangerous drug convic-
8                                                         No. 17-2207

tion. First, he argued that the Government had failed to
prove that the dangerous drug conviction was a felony drug
offense because it had not produced any evidence relating to
the conviction. 3 Second, he argued that Arizona’s definition
of “dangerous drug” in section 13-3401 is broader than the
categories of drugs enumerated in the definition of “felony
drug offense” under § 802(44). Without a prior felony drug
offense conviction that qualified under § 841(b)(1)(A),
Mr. Elder’s statutory minimum would drop to ten years’
imprisonment. See § 841(b)(1)(A).
    The district court rejected Mr. Elder’s objection to the
§ 851 information, but it did not elaborate on its reasoning
other than to say that it “adopt[ed] the findings and the rea-
soning in the conclusion” of its original June 2015 sentencing
order.4 In the June 2015 proceeding, however, the district
court had addressed only Mr. Elder’s argument that his con-
viction did not “relate to” drugs referred to in the federal
definition of felony drug offense, but did not reach
Mr. Elder’s more specific arguments: that the Government
had not met its burden of producing any evidence related to
the 1999 dangerous drug conviction; or, in the alternative,
that Arizona’s definition of “dangerous drug” is broader
than the list of drugs in § 802(44) and, therefore, that the
dangerous drug conviction cannot serve as a predicate of-
fense under § 841(b)(1)(A).



3 Mr. Elder’s presentence report states that no information was available
regarding the conviction.
4   R.561 at 10.
No. 17-2207                                                    9

    The district court calculated a total offense level of 38 and
a criminal history score of 8 (resulting in a criminal history
category of IV). That calculation led the district court to a
guidelines range of 324 to 405 months, the same range as the
one employed at Mr. Elder’s first sentencing. The district
court noted that, given what it viewed as one prior felony
drug offense conviction (for the 1999 Arizona conviction),
the “absolute minimum” sentence allowed was 240 months. 5
After considering the factors under 18 U.S.C. § 3553(a), the
district court settled on a below-guidelines sentence of 260
months’ imprisonment with ten years’ supervised release,
remarking that it “didn’t think a guideline sentence was the
appropriate sentence here.” 6
    Counsel for Mr. Elder mentioned that Mr. Elder might
want to appeal his sentence based on the district court’s
treatment of the 1999 dangerous drug conviction. The dis-
trict court informed Mr. Elder that his guidelines range
would not change. However, the district court said nothing
about whether it would have imposed a different sentence if
Mr. Elder’s statutory range had been lower.


                               II
                        DISCUSSION
   Mr. Elder now appeals his second sentence. He submits
that the categorical approach of Taylor v. United States, 495


5   Id. at 45.
6   Id. at 46.
10                                                No. 17-2207

U.S. 575 (1990), applies to the analysis of whether his 1999
dangerous drug Arizona conviction qualifies as a felony
drug offense. Under that approach, he says, his conviction
does not qualify because the Arizona statute criminalizes a
broader category of drugs than § 802(44) incorporates. Con-
sequently, he should be subject to a statutory minimum of
ten, not twenty, years’ imprisonment.
    We agree with Mr. Elder that the district court applied
the wrong statutory minimum from § 841(b)(1)(A). The dis-
trict court should have applied Taylor’s categorical approach
to § 841(b)(1)(A) and § 802(44). See also Mathis v. United
States, 136 S. Ct. 2243 (2016). Mr. Elder’s 1999 dangerous
drug conviction cannot qualify as a felony drug offense un-
der § 802(44) because Arizona’s definition of “dangerous
drug” is broader than the list of drugs covered by § 802(44).
This is true even if the Government could have proven that
the 1999 conviction related to one of the drugs covered un-
der § 802(44); under the categorical approach, the actual facts
underlying Mr. Elder’s conviction are irrelevant.
    We will explain our holding in three parts. First, we will
explain why the categorical approach of Taylor, as opposed
to the circumstance-specific approach of Nijhawan v. Holder,
557 U.S. 29 (2009), must apply to our analysis of predicate
offenses under § 841(b)(1)(A) and § 802(44). Second, we will
explain why Mr. Elder’s 1999 dangerous drug conviction
does not qualify as a felony drug offense under the categori-
cal analysis. Finally, we will address the appropriate reme-
dy.
No. 17-2207                                                              11

                                    A.
    Section 841(b)(1)(A) provides for certain mandatory min-
imum sentences on the basis of prior convictions for felony
drug offenses. A felony drug offense is defined by 21 U.S.C.
§ 802(44) to mean “an offense that is punishable by impris-
onment for more than one year under any law of the United
States or of a State or foreign country that prohibits or re-
stricts conduct relating to narcotic drugs, marihuana, anabol-
ic steroids, or depressant or stimulant substances.” Because
§ 802(44) defines felony drug offense in part by reference to
state law, a mandatory minimum under § 841(b)(1)(A) can
be predicated on prior convictions under state law. Deter-
mining whether a given state conviction qualifies as a felony
drug offense under § 802(44), however, presents a compli-
cated question, and it is a question of first impression for this
court. 7
   The Supreme Court has developed two different ap-
proaches, applicable in different circumstances, for deter-
mining whether a given state conviction qualifies as a predi-
cate offense under federal recidivism statutes. Sometimes the
Court applies what it calls the “categorical” approach, com-


7 In Brock-Miller v. United States, 887 F.3d 298 (7th Cir. 2018), we “re-
serve[d] for another day the question of whether the … categorical ap-
proach applies to the term ‘felony drug offense’ for the purpose of”
§ 841. Id. at 307. There, however, the defendant’s prior conviction was
not a felony drug offense under any approach because the defendant’s
statute of conviction and her actual conduct related to prescription drugs.
Id. at 305. We noted that there was “little to no overlap between the con-
trolled substances listed in the federal definition of ‘felony drug offense’
and the prescription” drugs criminalized under the state statute. Id.
12                                                  No. 17-2207

paring the state statute of conviction to the federal statute in
question and asking whether the two statutes are a categori-
cal match. The categorical approach “focus[es] solely on
whether the elements of the crime of conviction sufficiently
match the elements of [the crime referenced in the federal
statute], while ignoring the particular facts of the case.”
Mathis, 136 S. Ct. at 2248. In other circumstances, the Su-
preme Court applies what it calls the “circumstance-specific
approach.” In these cases, it looks to “the specific way in
which an offender committed the crime on a specific occa-
sion” to determine whether the prior conviction qualifies as
a predicate offense under the federal statute at issue. Nijha-
wan, 557 U.S. at 34.
    The Supreme Court has identified three factors that favor
application of the categorical approach. See Mathis, 136 S. Ct.
at 2252–53. First, the Court looks to the text of the federal re-
cidivism statute at issue to determine whether it refers to a
generic conviction or to the defendant’s actual conduct. Id. at
2252. In this process the Court has considered the statute’s
legislative history. See Descamps v. United States, 570 U.S. 254,
267–68 (2013); Taylor, 495 U.S. at 601. Second, the Court con-
siders whether applying a circumstance-specific approach
would raise “Sixth Amendment concerns that would arise
from sentencing courts’ making findings of fact that proper-
ly belong to juries.” Descamps, 570 U.S. at 267. Finally, the
Court considers whether applying a circumstance-specific
approach would result in “practical difficulties and potential
unfairness” to defendants. Id. (quoting Taylor, 495 U.S. at
601).
    In determining whether § 841(b)(1)(A) and § 802(44) call
for a categorical approach, we therefore must begin with the
No. 17-2207                                                             13

text of the statutes. Section 841(b)(1)(A) requires an increase
in the mandatory minimum sentence for any defendant con-
victed under § 841 “after a prior conviction for a felony drug
offense has become final.” “Felony drug offense” is defined
by § 802(44) as “an offense that is punishable by imprison-
ment for more than one year under any law of the United
States or of a State or foreign country that prohibits or re-
stricts conduct relating to narcotic drugs, marihuana, anabol-
ic steroids, or depressant or stimulant substances.” 8 Here,
the question is whether the qualifier “relating to narcotic
drugs, marihuana, anabolic steroids, or depressant or stimu-
lant substances” 9 refers to the statute of his conviction cate-
gorically or refers to the defendant’s conduct underlying his
previous drug conviction. Several characteristics of the stat-
utes’ texts and the structure of the overall statutory scheme
convince us that, in combination, § 841(b)(1)(A) and
§ 802(44) require a categorical approach.
    First, § 841(b)(1)(A) refers to a defendant who has “a pri-
or conviction for a felony drug offense,” not a defendant who
has committed a felony drug offense. § 841(b)(1)(A) (emphasis
added). This terminology supports the view that “Congress
intended the sentencing court to look only to the fact that the
defendant had been convicted of crimes falling within cer-

8 Section 802(44) provides the “exclusive[]” definition of “felony drug
offense” for purposes of applying § 841(b)(1)(A). Burgess v. United States,
553 U.S. 124, 126 (2008); see also Brock-Miller, 887 F.3d at 307.
9 Each of these named categories of drugs then is further defined in
§ 802. See, e.g., § 802(9) (“depressant or stimulant substance”); § 802(16)
(“marihuana”); § 802(17) (“narcotic drug”); § 802(41)(A) (“anabolic ster-
oid”).
14                                                 No. 17-2207

tain categories, and not to the facts underlying the prior
conviction.” Taylor, 495 U.S. at 600 (statute requires categori-
cal approach when it “refers to ‘a person who … has three
previous convictions’ for—not a person who has commit-
ted—three previous violent felonies or drug offenses” (alter-
ation in original)).
    The structure of § 802(44) also supports this approach.
The language “relating to narcotic drugs, marihuana, ana-
bolic steroids, or depressant or stimulant substances” in
§ 802(44) modifies the phrase “any law of the United States
or of a State or foreign country.” Cf. Nijhawan, 557 U.S. at 38
(concluding that the circumstance-specific approach applied
when factual qualifier grammatically modified reference to
defendant’s conduct as opposed to elements of the offense).
Therefore, in determining whether a defendant’s prior con-
viction is a felony drug offense under § 802(44), we must ask
whether the law of his conviction “prohibits or restricts con-
duct relating to narcotic drugs, marihuana, anabolic ster-
oids, or depressant or stimulant substances,” not whether
the defendant’s actual conduct related to one of those sub-
stances. The Supreme Court’s first factor therefore weighs in
favor of the categorical approach.
    Next, we turn to “the categorical approach’s Sixth
Amendment underpinnings.” Descamps, 570 U.S. at 269. It is
well established that “[m]andatory minimum sentences in-
crease the penalty for a crime.” Alleyne v. United States, 570
U.S. 99, 103 (2013). “Any fact that, by law, increases the pen-
alty for a crime is an ‘element’ that must be submitted to a
jury and found beyond a reasonable doubt.” Id. at 103. Ap-
plying the categorical approach to statutes that increase the
penalty for a crime, like § 841(b)(1)(A), protects defendants’
No. 17-2207                                                 15

Sixth Amendment rights by ensuring that, in applying sen-
tencing enhancements, sentencing courts consider only
those facts that necessarily were submitted to a jury and
proven beyond a reasonable doubt.
    The sole and narrow exception to this rule—that all facts
that increase the penalty for a crime be found by a jury—is
the fact of a prior conviction. Id. at 111 n.1; see also Al-
mendarez-Torres v. United States, 523 U.S. 224 (1998). Howev-
er, § 841(b)(1)(A) does not increase a defendant’s mandatory
minimum sentence solely on the basis of a prior conviction.
Instead, it applies a mandatory minimum sentence to de-
fendants whose prior convictions meet certain criteria—
namely, that the conviction was for a prior felony drug of-
fense as defined in § 802(44). Almendarez-Torres applies to
the fact of a conviction itself; it does not apply to “a fact
about a prior conviction.” Shepard v. United States, 544 U.S.
13, 25 (2005) (emphasis added). In applying a statute that in-
creases the mandatory minimum sentence for a crime, the
sentencing court “cannot go beyond identifying the crime of
conviction to explore the manner in which the defendant
committed that offense.” Mathis, 136 S. Ct. at 2252.
    Allowing a sentencing court to determine, on the basis of
its own factfinding, that a defendant’s prior conviction
“relat[ed] to narcotic drugs, marihuana, anabolic steroids, or
depressant or stimulant substances,” § 802(44), raises the
very Sixth Amendment concerns against which the Supreme
Court repeatedly has warned in applying recidivism stat-
utes. E.g., Descamps, 570 U.S. at 269 (“Accordingly, that find-
ing would (at the least) raise serious Sixth Amendment con-
cerns if it went beyond merely identifying a prior convic-
tion.”). Rather, the sentencing court “can do no more, con-
16                                                           No. 17-2207

sistent with the Sixth Amendment, than determine what
crime, with what elements, the defendant was convicted of.”
Mathis, 136 S. Ct. at 2252. 10
    Finally, we consider whether the categorical approach
“avoids unfairness to defendants.” Id. at 2253. The Supreme
Court has recognized that “[s]tatements of ‘non-elemental
fact’ in the records of prior convictions are prone to error
precisely because their proof is unnecessary.” Id. (quoting
Descamps, 570 U.S. at 270). “[A] defendant may have no in-
centive to contest what does not matter under the law[.] …
When that is true, a prosecutor’s or judge’s mistake … re-
flected in the record[] is likely to go uncorrected.” Id.; see also
Descamps, 570 U.S. at 270 (“And during plea hearings, the
defendant may not wish to irk the prosecutor or court by
squabbling about superfluous factual allegations.”). We ap-


10 We note that the Government never presented to the sentencing court
evidence of the dangerous drug for which Mr. Elder was convicted in
1999. Mr. Elder’s presentence report notes that no information was avail-
able about the 1999 conviction. Even on appeal, the Government states in
its brief that it did not have such evidence but “has reason to believe that
Elder’s 1999 conviction related to meth.” Gov’t Br. 18. Sometime after the
Government submitted its brief in this court, it discovered in its records
a certified copy of the charging information from the 1999 dangerous
drug conviction. The Government submitted a letter under Federal Rule
of Appellate Procedure 28(j) to “inform the Court about the inaccuracy in
its brief” and attempted to supplement the record by attaching a copy of
the charging information. App. R. 21 at 2.
    Because we hold that the categorical approach applies to all en-
hancements under § 841(b)(1)(A), we will not examine the Government’s
newfound evidence to determine whether Mr. Elder was, in fact, charged
with an offense related to methamphetamine.
No. 17-2207                                                               17

ply the categorical approach because its focus on elements,
rather than extraneous facts, means that any “inaccuracies”
in the record documents do “not come back to haunt the de-
fendant many years down the road by triggering a lengthy
mandatory sentence.” Mathis, 136 S. Ct. at 2253.
    Here, all three factors historically relied on by the Su-
preme Court to justify the categorical approach support its
application to § 841(b)(1)(A) and § 802(44), and we adopt
that approach. 11 The text of § 841(b)(1)(A) and § 802(44)
clearly requires a categorical approach by asking us to exam-
ine the defendant’s statute of conviction—in other words,
whether the defendant has a “conviction,” § 841(b)(1)(A),
“under any law of the United States or of a State or foreign
country that prohibits or restricts conduct relating to” cer-
tain substances, § 802(44). Moreover, any other approach
would “raise serious Sixth Amendment concerns,”
Descamps, 570 U.S. at 269, because it could allow the sentenc-
ing court to “go beyond identifying the crime of conviction
to explore the manner in which the defendant committed
that offense,” Mathis, 136 S. Ct. at 2252. Finally, applying the
categorical approach avoids unfairness to defendants by not
placing the burden on defendants to challenge extraneous



11 Our conclusion that the categorical approach applies to § 841(b)(1)(A)
and § 802(44) is consistent with the Ninth Circuit’s decision in United
States v. Ocampo-Estrada, 873 F.3d 661, 667 (9th Cir. 2017) (stating that, in
determining whether a state conviction qualifies “as a federal felony
drug offense,” the court “look[s] to the statutory elements under which
the offender was previously convicted, rather than the underlying con-
duct or facts giving rise to that conviction”).
18                                                No. 17-2207

factual inaccuracies in record documents not regarding ele-
ments of the offense.


                             B.
   Next, we turn to the question whether, under the cate-
gorical approach, Mr. Elder’s 1999 Arizona dangerous drug
conviction is a “felony drug offense” under § 802(44).
    Under the categorical approach, we determine whether
the state conviction can serve as a predicate offense by com-
paring the elements of the state statute of conviction to the
elements of the federal recidivism statute. Id. at 2248–49. “A
state crime may qualify as a predicate conviction only if the
elements of the state crime mirror, or are narrower than, the
elements of the generic crime.” United States v. Zuniga-
Galeana, 799 F.3d 801, 804 (7th Cir. 2015) (per curiam). “If
state law defines the offense more broadly than the [federal
statute], the prior conviction doesn’t qualify as a [predicate
offense], even if the defendant’s conduct satisfies all of the
elements of the [federal] offense.” United States v. Edwards,
836 F.3d 831, 833 (7th Cir. 2016) (emphasis in original).
    Here, Arizona Revised Statutes section 13-3407 sweeps
more broadly than the definition of felony drug offense in
§ 802(44) because the definition of “dangerous drugs” in sec-
tion 13-3401 reaches at least two substances that are not in-
cluded in § 802(44). Specifically, Arizona defines
“[p]ropylhexedrine” and “[s]copolamine” as dangerous
drugs, § 13-3401(6); neither is covered under the definitions
in § 802(44). In short, Mr. Elder could have been convicted
under § 13-3407 for a drug offense relating to a substance
that is not covered under § 802(44). This mismatch renders
No. 17-2207                                                       19

the Arizona law categorically broader than § 802(44), and
Mr. Elder’s conviction under that statute therefore cannot
serve as a predicate offense. 12
    Because Mr. Elder’s 1999 dangerous drug conviction
cannot serve as a predicate offense under § 841(b)(1)(A) and
§ 802(44), the district court erred in concluding that Mr. El-
der was subject to a mandatory twenty-year minimum sen-
tence for having a prior felony drug offense conviction.
    The Government contends that even if the categorical
approach applies, we are permitted to examine a limited
class of record documents under the so-called “modified”
categorical approach. The modified categorical approach
applies “when a statute is ‘divisible,’ meaning it ‘sets out one
or more elements of the offense in the alternative.’” Edwards,
836 F.3d at 835 (quoting Descamps, 570 U.S. at 257). For ex-
ample, a statute may criminalize “‘the lawful entry or the
unlawful entry’ of a premises with intent to steal, so as to
create two different offenses, one more serious than the oth-
er.” Mathis, 136 S. Ct. at 2249. There, the “statute’s disjunc-
tive phrasing renders [it] opaque” which crime the defend-
ant was convicted of. Id. at 2253. The modified categorical
approach is a tool to “implement the categorical approach”
and a “mechanism for making the [categorical approach’s]
comparison when a statute lists multiple, alternative ele-
ments.” Descamps, 570 U.S. at 263–64.



12 Under the categorical approach, we are prohibited from examining
Mr. Elder’s conduct to determine whether his 1999 dangerous drug con-
viction related to a drug that is covered by § 802(44).
20                                                           No. 17-2207

    If a statute truly is divisible, we may “consult a limited
class of documents … to determine which alternative formed
the basis of the defendant’s prior conviction.” Descamps, 570
U.S. at 257. 13 The documents we may consult are “charging
papers, jury instructions, and any available plea agreements
or plea colloquies.” Edwards, 836 F.3d at 835 (citing Shepard,
544 U.S. at 20).
    As we have said, the modified categorical approach ap-
plies only to divisible statutes. “A statute that defines a single
offense with alternative means of satisfying a particular ele-
ment is indivisible and therefore not subject to the modified
categorical approach.” Id. (second emphasis added). For ex-
ample, a criminal statute might “require[] use of a ‘deadly
weapon’ as an element of a crime” and also further provide
“that the use of a ‘knife, gun, bat, or similar weapon’ would
all qualify.” Mathis, 136 S. Ct. at 2249. The list of weapons
“merely specifies diverse means of satisfying a single ele-
ment of a single crime”—it does not create a separate crime
for each means by which the element could be satisfied. Id.
“Means … are legally extraneous facts that ‘need neither be
found by a jury nor admitted by a defendant.’” Edwards, 836
F.3d at 836 (quoting Mathis, 136 S. Ct. at 2248). In applying
the “deadly weapons” statute, for instance, the jury would


13 The modified categorical approach never gives a sentencing court li-
cense to consult the facts underlying the defendant’s prior conviction to
determine whether it qualifies as a predicate offense. See Mathis v. United
States, 136 S. Ct. 2243, 2254 (2016) (“It is not to be repurposed as a tech-
nique for discovering whether a defendant’s prior conviction, even
though for a too-broad crime, rested on facts (or otherwise said, involved
means) that also could have satisfied the elements of a generic offense.”).
No. 17-2207                                                   21

need to find that the defendant used a deadly weapon but
need not agree on which deadly weapon was used. Mathis,
136 S. Ct. at 2249.
    In determining whether a statute is divisible, we look
first to whether there is “a decision by the state supreme
court authoritatively construing the relevant statute” and
establishing which facts are elements and which are means.
Edwards, 836 F.3d at 836. “Absent a controlling state-court
decision, the text and structure of the statute itself may pro-
vide the answer.” Id. Finally, “[f]ailing those ‘authoritative
sources of state law,’ sentencing courts may look to ‘the rec-
ord of a prior conviction itself’ for the limited purpose of dis-
tinguishing between elements and means.” Id. (quoting
Mathis, 136 S. Ct. at 2256–57).
    Here, Arizona Revised Statutes section 13-3407(A)(3)
prohibits “[p]ossess[ing] equipment or chemicals, or both,
for the purpose of manufacturing a dangerous drug.” “Dan-
gerous drug” is defined elsewhere in the Arizona code. The
question is whether section 13-3407(A)(3) is divisible such
that the type of dangerous drug is an element of the offense,
as opposed to a means of committing the offense.
    The parties have not invited our attention to (and we
have not located ourselves) a decision of the Arizona Su-
preme Court that instructs us that the type of dangerous
drug is an element of Arizona Revised Statutes § 13-
3407(A)(3). We are convinced, moreover, by the structure of
Arizona Revised Statutes section 13-3407(A)(3) and the defi-
nition of “dangerous drug,” Ariz. Rev. Stat. § 13-3401(6), that
Arizona Revised Statutes section 13-3407(A)(3) is not divisi-
ble. Simply put, section 13-3407(A)(3) requires only that the
defendant “[p]ossess equipment or chemicals, or both, for
22                                                 No. 17-2207

the purpose of manufacturing a dangerous drug.” § 13-
3407(A)(3) (emphasis added). Dangerous drug is defined in
an entirely different section of the Arizona code. The struc-
tural separation of the term “dangerous drug” from its defi-
nition makes its indivisibility clear. “Dangerous drug” is an
element of a conviction under section 13-3407(A)(3); the type
of dangerous drug is not.
    Therefore, Arizona Revised Statutes section 13-3407(A)(3)
is not divisible, and the modified categorical approach is not
appropriate. We cannot examine the record documents that
the Government has presented to determine the type of dan-
gerous drug underlying Mr. Elder’s 1999 conviction.


                              C.
    Because we have determined that the district court com-
mitted legal error in concluding that Mr. Elder was subject to
a twenty-year mandatory minimum sentence, we now ad-
dress the appropriate remedy. The district court calculated
Mr. Elder’s guidelines range to be 324 to 405 months’ im-
prisonment and sentenced Mr. Elder to 260 months’ impris-
onment, a below-guidelines sentence. The Government con-
tends that any error in applying § 802(44) was harmless and
does not require resentencing.
    “A finding of harmless error is only appropriate when
the government has proved that the district court’s sentenc-
ing error did not affect the defendant’s substantial rights
(here—liberty).” United States v. Abbas, 560 F.3d 660, 667 (7th
Cir. 2009). “To prove harmless error, the government must
be able to show that the [sentencing] error ‘did not affect the
district court’s selection of the sentence imposed.’” Id. (quot-
No. 17-2207                                                 23

ing United States v. Anderson, 517 F.3d 953, 965 (7th Cir.
2008)). For example, we have found harmless error when the
sentencing court “expresse[s] [its] determination to impose
the same sentence even if [it] had gotten the calculations
wrong.” Id. at 667.
    Here, it is not clear from the record whether the district
court would have imposed the same sentence regardless of
the mandatory minimum. The district court noted that even
if Mr. Elder appealed his sentence, his guidelines range
would not change. That is true. However, under our holding
today, Mr. Elder’s statutory range has decreased significant-
ly. Because Mr. Elder no longer has a prior conviction that
qualifies as a felony drug offense under § 802(44), his man-
datory minimum sentence is ten years, not twenty years. The
district court did not say that it would have imposed the
same sentence regardless of the statutory range.
    We conclude that “[t]he only practical way … to deter-
mine whether … the error was prejudicial” is “to ask the dis-
trict judge.” Paladino, 401 F.3d at 483–84. We will “order a
limited remand to permit the sentencing judge to determine
whether he would (if required to resentence) reimpose his
original sentence.” Id. at 484. If the district court confirms
that it would have imposed the same sentence regardless of
the statutory range, we will “affirm the original sentence.”
Id. If, however, the district court “states … that he would
have imposed a different sentence[,] … we will vacate the
original sentence and remand for resentencing.” Id. Either
way, the district court must “place on the record a decision
not to resentence, with an appropriate explanation, or in-
form this court of its desire to resentence the defendant.” Id.
24                                                No. 17-2207

(citation omitted) (quoting United States v. Crosby, 397 F.3d
103, 120 (2d Cir. 2005)).


                        Conclusion
    For the reasons set forth in the foregoing opinion, we di-
rect a limited remand of Mr. Elder’s sentence in accordance
with the procedure set forth in Paladino, 401 F.3d at 484–85,
while retaining appellate jurisdiction.
                                                REMANDED